Citation Nr: 0116557	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left shoulder scar, currently rated as 
noncompensably disabling.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD), for the period May 19, 1997, to July 1, 1998.

3.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from July 1, 1998.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in March 1998, June 
1998, and August 2000.

The Board observes that on September 1, 1999, the RO received 
a withdrawal of a request for a personal hearing before an RO 
hearing officer, which was scheduled for September 21, 1999. 

The Board also notes that during the pendency of this appeal, 
the RO entered an August 2000 determination that increased 
the veteran's disability rating for PTSD to 70 percent, 
effective July 1, 1998.  Inasmuch as there is no indication 
that the veteran has withdrawn his appeal for a higher rating 
for PTSD, and in light of the fact that he thereafter 
expressed dissatisfaction with this determination, his appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

Upon review of the claims file, the Board finds that 
additional development of the evidence is warranted 
concerning all of the issues on appeal.  Moreover, the record 
reveals that although the veteran has expressed disagreement 
or dissatisfaction with certain RO decisions, the RO has not 
produced the statements of the case on particular issues as 
required by 38 C.F.R. § 19.26 (2000).  While the Board may 
not exercise jurisdiction on claims in the absence of a 
properly perfected appeal, the matter must be remanded for 
the issuance of a statement of the case.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Although the Board has in the 
past referred such matters to the RO for appropriate action, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).

A review of the relevant procedural history shows that in 
March 1998, the RO rendered a rating decision that denied an 
increased (compensable) disability rating for a service-
connected left shoulder scar, and denied service connection 
for PTSD, hearing loss, tinnitus, malaria, and a low back 
disability.  In April 1998 the RO received a statement in 
support of claim from the veteran requesting 
"reconsideration" of all of the denials, except for 
Malaria.  A June 1998 rating decision granted service 
connection for PTSD, assigning a 30 percent disability 
rating, but denied entitlement to increased rating for a left 
shoulder scar, and denied service connection for hearing 
loss, tinnitus, and a low back disability on the basis that 
new and material evidence had not been submitted.  In 
September 1998, the veteran submitted a statement in support 
of claim requesting "reconsideration" of the PTSD, left 
shoulder scar, and low back disability claims.  In March 
1999, an RO rating decision, in pertinent part, denied 
service connection for a left shoulder joint disability; an 
April 1999 statement in support of claim from the veteran 
again requested "reconsideration" of the denial.

In order for a claim to be appealed to the Board, a claimant 
must first file a notice of disagreement (NOD) with the RO, 
the requirements for which are set forth in 38 C.F.R. 
§ 20.201 (2000).  In a recent case, Gallegos v. Gober, 14 
Vet. App. 50 (2000), the Court reaffirmed earlier precedent 
(see Tomlin v. Brown, 5 Vet. App. 355 (1993)) that 38 C.F.R. 
§ 20.201 required only that the NOD be timely filed by the 
claimant in writing with the RO, and express dissatisfaction 
with the RO determination(s) at issue.  Gallegos, supra.  The 
Gallegos case further elaborated that the claimant need not 
specifically set forth a desire for appellate review by the 
Board in an NOD, as such a desire is implicit so long as 
dissatisfaction with the RO's determination is expressed, and 
the other requirements of an NOD are otherwise complied with.  
In this case, therefore, the veteran's several requests for 
reconsideration must be considered valid notices of 
disagreement.  

Thus, with respect to the issues of service-connection for 
hearing loss, tinnitus, a low back disability, and a left 
shoulder joint disability, as a statement of the case has not 
been rendered, appropriate action to comply with 38 C.F.R. 
§ 19.26 is necessary.  Pursuant to Manlincon, supra, the 
proper course of action is to remand the matter to the RO for 
issuance of a statement of the case.  

With regard to the PTSD higher ratings claims, the Court has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the PTSD claims were placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with original rating, the Board has 
characterized the rating issues on appeal as set forth on the 
title page.  Additionally, it should be pointed out that, 
because of the manner in which the RO "staged" the rating 
for PTSD - 30 percent from May 19, 1997, and 70 percent from 
July 1, 1998 - the Board's analysis must include 
consideration of the two separate periods, as noted above.  
Fenderson, supra.  Moreover, as there has not been a 
comprehensive VA psychiatric examination since November 1998, 
a new psychiatric examination ought to be conducted in order 
to properly evaluate the severity of the veteran's PTSD.

With regard to the veteran's claim of entitlement to an 
increased rating for a left shoulder scar, the Board notes 
that there has not been a VA scar examination since August 
1997.  As it has been several years since an examination of 
the veteran's left shoulder scar has been conducted, the 
veteran should be afforded a new examination to evaluate the 
current severity of this service-connected left shoulder 
scar.

As to the issue of TDIU, a determination of whether TDIU 
should be granted is dependent, at least in part, on the 
ultimate disability ratings to be afforded the veteran for 
his service-connected PTSD and left shoulder scar.  As such, 
the issue of entitlement to TDIU must also be remanded. 

In addition to the aforementioned, the requirements of the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which was signed into law 
by the President on November 9, 2000, are applicable to this 
case.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, supra.  In the case of Holliday v. Principi, 
14 Vet. App. 280 (2001), it was noted that the VA Secretary 
had not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, supra.  Indeed, the Court noted that, until such 
regulations were promulgated, there remained significant 
uncertainties regarding the kind of notice to be given to 
each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, supra.  In order to 
ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify any VA or 
private medical records, as well as 
employment records, not already of record 
that may be relevant to his claims.

2.  The veteran should be scheduled for 
VA psychiatric and scar examinations for 
the purpose of ascertaining the severity 
of the veteran's service-connected 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s) in connection 
with the examination(s).  Any medically 
indicated tests should be accomplished, 
all clinical and special test findings 
should be clearly reported, and reference 
to the appropriate diagnostic codes 
should be made.  With respect to the 
shoulder scar, all symptoms caused 
thereby should be described in detail.  
With respect to the veteran's PTSD claim, 
the examiner should review applicable 
rating criteria in 38 C.F.R. § 4.130 
(2000) and, to the extent feasible, 
render an opinion as to the level of 
impairment evident for the period May 19, 
1997, through June 30, 1998 (30 percent 
rating assigned) and from July 1, 1998 
(70 percent disability rating assigned), 
especially with respect to the impact on 
employability.  The examiner should offer 
an opinion as to whether the veteran's 
service-connected disabilities preclude 
him from securing or maintaining 
substantially gainful employment.  The 
examiner is requested to report any 
findings in detail, and to provide a 
rationale for any opinions rendered. 

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's PTSD, left shoulder scar, and 
TDIU claims.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.

4.  The RO should issue a statement of 
the case in response to the April 1998, 
September 1998, and April 1999 notices of 
disagreement with the denials of service 
connection for hearing loss, tinnitus, a 
low back disability, and a left shoulder 
joint disability.  If, and only if, the 
veteran files a substantive appeal in a 
timely manner, these issues should be 
returned to the Board.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


